FRIENDLY, Circuit Judge
(dissenting).
The pushing of a “principle or precedent * * * to the limit of its logic” may take it to a point where it collides with another of greater pertinency and applicability. Cardozo, The Nature of the Judicial Process, 40, and id. at 43. That, in my view, is the result of holding that a shore-based record keeper, covered by the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S. C. §§ 901-950, who stubbed his toe against a plainly visible board, four feet long, a foot wide and an inch thick, can recover $25,000 (reduced to half that *630sum because of his contributory negligence) for unseawbrthiness of the ship against the United States — which then receives indemnity from the stevedoring company for sending on board a clerk who took such poor care of himself.1
Shenker spent almost all his time on shore. His duties were, in his own words, to keep “a payroll record of the gangs employed on pier two, Brooklyn Army Terminal” and “a running activity of the different ships that were being loaded or discharged * * * so that the company would know just how much cargo to either load or discharge for the purposes of computation of costs.” It was on the basis of this “running activity” that the “company in the main office would figure their costs and profits.” Occasionally Shenker found it convenient to go on shipboard to get information for his “running activity” record or other purposes.
Thus it was that at 2 P.M. on May 28, 1957, Shenker boarded the Lt. Robert Craig, a naval vessel, “to check the time that this gang in hatch No. 1 was going to work, whether they were going * * to finish their work before five o’clock or whether they would go past five o’clock * * * ”, this being important for his closing of the payroll records. The answer reposed in Domenic Judice, the stevedore foreman. To obtain access to Judice, Shenker traversed the well-battened cover of No. 2 hatch. He crossed to the halfway point without incident, obtained the desired information and came back, with Judice accompanying him. It was near the completion of this return journey that, as the judge found, rather contrary to Shenker’s own testimony,2 he stubbed his toe against what must have been a plainly visible dunnage board on the hatch cover.
There are at least two reasons, either of them sufficient, why Shenker’s recovery against the ship for unseaworthiness ought not be allowed to stand. He was not performing the kind of work for which recovery for unseaworthiness, is allowed, and the Lt. Robert Craig was not unseaworthy. I therefore do not reach the question whether exclusion of' the entry in the log book was reversible-error, or the issues relating to the United States’ recovery of indemnity froim American Stevedores.
“[T]he norm of the liability [for unseaworthiness] has been historically and still is the case of the seaman under contract with the vessel’s owner.” Seas Shipping Co. v. Sieracki, 328 U.S. 85, 90, 66 S.Ct. 872, 875, 90 L.Ed. 1099 (1946). This unusual liability is based upon “the hazards which maritime service places upon men who perform it,’” id. 328 U.S. at 94, 66 S.Ct. at 877, 90 L.Ed. 1099, or, as recently stated, upon “the hazards of marine service, the helplessness of the men to ward off the perils of unseaworthiness, the harshness, of forcing them to shoulder their losses alone, and the broad range of the ‘humanitarian policy’ of the doctrine of seaworthiness * * * ”, Reed v. The Yaka, 373 U.S. 410, 413, 83 S.Ct. 1349;. 1352, 10 L.Ed.2d 448 (1963). Since “historically the work of loading and unloading is the work of the ship’s-service, performed until recent times by members of the crew”, a man engaged! in such service is entitled to the benefit *631of the rule even though he is “employed and furnished by another.” 328 U.S. at 96, 66 S.Ct. at 878, 90 L.Ed. 1099. This is so although a contrary result would not at all force him to shoulder his loss alone in view of the remedy against his employer which Congress has provided in the Compensation Act.
Although the historicity of the pronouncement in Sieracki that the work of loading and unloading was historically done by the ship’s crew has been seriously challenged, see Tetreault, Seamen, Seaworthiness, and the Rights of Harbor Workers, 39 Corn.L.Q. 381, 413-14 (1954) and Shields and Byrne, Application of the Unseaworthiness Doctrine to Longshoremen, 111 U.Pa.L.Rev. 1137, 1139-47 (1963), that would not avail the shipowner in an inferior federal court in a case directly within that decision. However, the dubious historical basis for thus giving harbor workers the protection of the warranty of seaworthiness (as distinguished from their rights on account of negligence of the shipowner), the present inapplicability to harbor workers of some of the factors which underlay the development of the doctrine as regards “seamen” in the ordinary sense, the frustration of the policy of the Longshoremen’s and Harbor Workers’ Compensation Act resulting from combining the principle that a stevedore may recover from the ship for defective gear brought on by his employer, Alaska S.S. Co. v. Petterson, 347 U.S. 396, 74 S.Ct. 601, 98 L.Ed. 798 (1954), with the liability of the employer to indemnify the ship for this or other negligent action on its part, Ryan Stevedoring Co. v. Pan-Atlantic S.S. Corp., 350 U.S. 124, 76 S.Ct. 232, 100 L.Ed. 133 (1956), and the complexities presented in a trial, and particularly in a jury trial, of the typical three party case,3 argue against our applying the warranty of seaworthiness to a shore-based office worker unless decisions of the Supreme Court call for that. There is still great wisdom in the admonition of Judge Learned Hand that “we should hesitate to read the [Sieracki] decision as intended to extend the protection of what amounts to a warranty of seaworthiness to all workmen upon a ship, however casual their presence there, and however much their relation to the employer is unlike the early paternalistic status of master and crew * * * ”, and that any such extension “should await the sanction of the Supreme Court in the exercise of its function of supplying the inadequacies of the past.” Guerrini v. United States, 167 F.2d 352, 354, (2 Cir.), cert. denied, 335 U.S. 843, 69 S.Ct. 65, 93 L.Ed. 393 (1948).
The relevant Supreme Court decisions subsequent to Sieracki tell us only that a carpenter repairing defective loading equipment “so that the loading could go on at once” is assimilated to “the stevedores then working with him on the ship * * Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 412-413, 74 S.Ct. 202, 206-207, 98 L.Ed. 143 (1953), and The Tungus v. Skovgaard, 358 U.S. 588, 595 n. 9, 79 S.Ct. 503, 3 L.Ed.2d 524 (1959), but that a shore-based electrician cleaning the ship’s generators in an engine room is not, United N. Y. & N. J. Sandy Hook Pilots Ass’n v. Halecki, 358 U.S. 613, 79 S.Ct. 517, 3 L.Ed.2d 541 (1959). Insofar as application of the warranty of seaworthiness rests on “the hazards of marine service” and “the helplessness of the men to ward off the perils of unseaworthiness,” Shenker’s case is far weaker than Halecki’s, who was spraying the ship’s
*632engines with a deadly poison; it is almost ludicrous to apply the quoted phrases to a man who spent almost all his time on shore and only needed to look where he was going to keep himself entirely safe on this occasional adventure on shipboard. The Halecki opinion, 358 U.S. at 618, 79 S.Ct. at 519-520, 3 L.Ed.2d 541, also dispels any notion that Shenker is entitled to the benefit of the doctrine on the simple ground that he was a record keeper and ships carry some men who keep records. The records that Shenker was keeping were not the kind of records historically kept by the ship’s crew; rather they were the very kind that would not have been kept if the ship’s crew had carried out their supposed historical function of loading her. Shenker, like Halecki, “was not doing what any crew member had ever done on this ship or anywhere else in the world so far as we are informed.” Judge Lumbard’s dissenting opinion, 251 F.2d 708, 715 (2 Cir., 1958), quoted with approval, 358 U.S. at 618, 79 S.Ct. at 519-520, 3 L.Ed.2d 541. Hawn’s and Skovgaard’s roles were quite different. If it was traditional for a ship’s crew to load, as we must take it to have been, presumably it was equally traditional for the crew to fix loading equipment that had broken down. But it can scarcely have been traditional for the crew to keep records needed to bill the ship for services of third persons that traditionally were not rendered. Although Shenker’s activities may have been essential to the ship’s being unloaded by a third party, they would not have been required if the ship had unloaded herself; the consideration stressed in Sieracki, “that the owner should not be free to nullify” his obligation as to seaworthiness “by parcelling out his operations to intermediary employers-whose sole business is to take over portions of the ship’s work,” 328 U.S. at 95, 66 S.Ct. at 877-878, 90 L.Ed. 1099,. scarcely applies to him.
Even if Shenker were entitled to the benefit of the doctrine of unseaworthiness, I would still reverse on the ground that the judge erred in concluding that the presence of a plainly visible piece of dunnage on the hatch cover rendered the Lt. Robert Craig unseaworthy. We have consistently held that unseaworthiness, like negligence, is a question of law not within the scope of the “unless clearly erroneous” rule or its admiralty equivalent. Krey v. United States, 123 F.2d 1008 (2 Cir., 1941); Van Carpals v. S.S. American Harvester, 297 F.2d 9 (2 Cir., 1961), cert. denied, 369 U.S. 865, 82 S.Ct. 1031, 8 L.Ed.2d 84 (1962);. cf. Romero v. Garcia & Diaz, Inc., 286 F.2d 347, 355 (2 Cir.), cert. denied, 365 U.S. 869, 81 S.Ct. 905, 5 L.Ed.2d 860 (1961). The Lt. Robert Craig was not a passenger liner; she was a naval vessel in the course of being loaded. She did not cease to be “reasonably suitable for her intended service,” Mitchell v. Trawler Racer, Inc., 362 U.S. 539, 550, 80 S.Ct. 926, 933, 4 L.Ed.2d 941 (1960), simply because her hatch covers were not so free from every kind of obstruction-as a bowling alley or the floor of an operating room awaiting surgery. Nuzzo v. Rederi, A/S Wallenco, 304 F.2d 506 (2 Cir., 1962). The facts bear no resemblance to the conditions of disarray in De Gioia v. United States Lines Co., 304 F.2d 431, 423 (2 Cir., 1962), or to the “accumulation of oil covered by sawdust” in Ktistakis v. United Cross Navigation Corp., 316 F.2d 869 (2 Cir., 1963).
I would reverse with instructions to, dismiss the libel.

. Perhaps the circle will be completed by the stevedoring company’s recovering from Shenker for breach of his undertaking to keep his eyes open, implicit in his contract of employment. Compare Malfitano v. King Line, Ltd., 198 F.Supp. 399, 401 (S.D.N.Y.1961), with Cavelleri v. Isthmian Lines, Inc., 189 F.Supp. 525 (S.D.N.Y.1960), reargument denied 190 F.Supp. 801 (S.D.N.Y.1961), and Johnson v. Partrederiet Brovigtank, 202 F.Supp. 859 (S.D.N.Y.1962).


. The judge rejected this on the ground that Shenker’s “claims to total kinestheticrecall of his immediately antecedent bodily gyrations” were “mere reconstructed imagery by a glib but inexperienced witness,” who “seemingly had' not earlier or, perhaps, sufficiently been, admonished by counsel that not all questions put to him need be factually answered.”


. See, e. g., Mosley v. Cía. Mar. Adra, S.A., 314 F.2d 223 (2 Cir., 1963); Damanti v. A/S Inger, 314 F.2d 395 (2 Cir., 1963). These complexities will be further increased by development of the law as to cross-claims by the stevedore-employer against the ship, see Pettus v. Grace Line, Inc., 305 F.2d 151, 156 (2 Cir., 1962) (dissenting opinion of Judge Clark); Williams v. Pennsylvania R. Co., 313 F.2d 203 (2 Cir., 1963); Watkins v. Farrell Lines, Inc., 315 F.2d 418 (2 Cir., 1963), — not to speak of claims by the employer against the employee, see note 1, supra.